444 S.W.2d 940 (1969)
Ex parte Wanda L. STRUNK.
No. 42205.
Court of Criminal Appeals of Texas.
July 9, 1969.
Rehearing Denied October 15, 1969.
Richard Munzinger, El Paso, court-appointed, for appellant.
Barton Boling, Dist. Atty., Thomas F. Keever, Asst. Dist. Atty., El Paso, and Jim *941 D. Vollers, State's Atty., Austin, for the State.

OPINION
DOUGLAS, Judge.
This is an appeal from an order issued in a habeas corpus proceeding by the Honorable William E. Ward, the then Judge of the 34th Judicial District Court of El Paso County, remanding appellant to custody for extradition to the State of Kentucky.
The sole complaint of appellant is that she was not furnished with a copy of the governor's warrant as required by Article 51.13, Sec. 3, Vernon's Ann.C.C.P.
The appellant announced ready at the hearing. After the sheriff's return on the writ of habeas corpus had been introduced, appellant objected that copies of the warrant and supporting papers had not been delivered to her. The governor's warrant and the supporting papers were introduced into evidence and were delivered to appellant's counsel within a few minutes after the hearing started. Judge Ward offered to have duplicates prepared and to delay the hearing for twenty-four hours and asked how much time was needed to study the papers. Appellant's counsel stated: "At this time, Your Honor, for the purposes of an appeal in this case, I don't believe I desire any at all. * * *"
The provision of the statute requiring that copies of the extradition papers be delivered is directory only, and becomes mandatory only when a request has been made for the papers by the alleged fugitive. Ex parte Rochester, Tex. Cr.App., 417 S.W.2d 291; Ex parte Moore, 158 Tex. Crim. 407, 256 S.W.2d 103.
Since no request was made for a copy of the governor's warrant until after the announcement of ready, and since appellant declined an offer to permit her to study the warrant and other papers that were delivered to her, no error or injury is shown.
The judgment is affirmed.